151 Ga. App. 164 (1979)
259 S.E.2d 166
GRINDLE
v.
THE STATE.
58202.
Court of Appeals of Georgia.
Submitted July 3, 1979.
Decided September 4, 1979.
Louis W. Rice, III, for appellant.
Jeff C. Wayne, District Attorney, for appellee.
DEEN, Chief Judge.
Alfred Charles Grindle was tried by a jury and convicted of robbery by sudden snatching.
1. Appellant contends that the trial court erred in failing to charge on the law of circumstantial evidence although such a charge was not requested.
"A charge on circumstantial evidence is required only when the case is wholly dependent thereon. [Cit.]" Cowans v. State, 145 Ga. App. 693 (244 SE2d 624) (1978). In this case, the evidence against the appellant was not wholly circumstantial; the victim gave positive in-court identification of the accused as the person who robbed him.
2. Appellant next contends that the trial court erred in allowing a police officer to testify as to a statement made by him to explain his possession of $83 because it was hearsay and placed his character in issue. The officer testified that appellant told him that he obtained the money found in his shirt pocket by shoplifting cigarettes and selling them. "Extrajudicial incriminating statements, whether in writing or oral, if freely and voluntarily made, are admissible in evidence." Cawthon v. State, 71 Ga. App. 497 (3) (31 SE2d 64) (1944). Anything seen or heard by a witness in the presence of a defendant is admissible and does not constitute hearsay. Moore v. State, 240 Ga. 210 (240 SE2d 68) (1977). "Evidence, if otherwise admissible, does not become inadmissible because it incidentally put the appellant's character in issue. [Cit.]" Spencer v. State, 236 Ga. 697, 700 (224 SE2d 910) (1976). This enumeration is also without merit because appellant also placed his own character in issue. He testified on direct examination that he accounted for possession of a roll of money in substantially the same amount and in the same denominations as the money stolen in the robbery of the service station as the proceeds from the sale of stolen cigarettes.
3. Appellant also asserts the general grounds. We have examined the record and find that the evidence is sufficient to support the conviction. Ridley v. State, 236 Ga. 147 (223 SE2d 131) (1976).
*165 Judgment affirmed. Shulman and Carley, JJ., concur.